




        
Restricted Stock Unit Award Agreement
Sign-On Award


Throughout this Award Agreement we sometimes refer to Sprint Nextel Corporation
as “we” or “us.”


1. Award of Restricted Stock Units
On September 26, 2011 (the “Date of Grant”), the Compensation Committee of the
Board of Directors of Sprint Nextel Corporation (the “Compensation Committee”)
granted you an Award of 65,000 Restricted Stock Units (RSUs) under the terms of
the Sprint Nextel Corporation 2007 Omnibus Incentive Plan (the “Plan”). Subject
to the restrictions and conditions of the Plan and this Award Agreement, each
RSU represents the right for you to receive from us one share of Common Stock on
the Vesting Date and to dividends as described below. Your right to receive
shares of Common Stock underlying the RSUs is a contractual right between you
and us and does not give you a preferred claim to any particular assets or
shares of Sprint Nextel.


2. Restriction Period
Subject to the terms and conditions of this Award Agreement, including the
Performance Adjustment, your Outstanding RSUs vest 100% on the third anniversary
of the Date of Grant or the date vesting is accelerated as described in
paragraph 5 below if earlier (the “Vesting Date”), conditioned upon you
continuously serving as our employee through that Vesting Date other than as
provided in paragraph 4 below.


3. Forfeiture of RSUs
You will forfeit unvested RSUs as of your Termination Date (unless vesting of
your RSUs accelerates under paragraph 4). Termination Date means the later of
(a) the last day of your relationship with us as a common-law employee as
reflected on our payroll records, and (b) if, after your involuntary termination
you receive severance from us paid according to our payroll cycle (i.e., not in
a lump sum), the last day of your severance pay period.


4. Acceleration of Vesting
Unvested RSUs before the time at which they would normally become vested - that
is, the vesting of RSUs may accelerate. Accelerated vesting occurs under the
following circumstances:






--------------------------------------------------------------------------------




Event
Condition for acceleration
Effective date of acceleration
Death
If you die.
Death.
Disability
If you have a Separation from Service under circumstances that make you eligible
for benefits under the company's long-term disability plan.
Your Separation from Service (or after the Six-Month Payment Delay if you are a
“specified employee” subject to this delay).
Change in Control
If you have a Separation from Service during the CIC Severance Protection Period
under circumstances that you receive severance benefits under the Sprint Nextel
Separation Plan, the CIC Severance Plan, or your employment agreement (if
applicable).
Your Separation from Service (or after the Six-Month Payment Delay if you are a
“specified employee” subject to this delay).



Separation from Service is defined in the Plan. Generally, it means the date of
your termination of employment with us. To contrast the date of your Separation
from Service from your Termination Date, if you are involuntarily terminated and
receive severance pay from us, your Separation from Service would occur on the
last day you actually worked for us and your Termination Date would occur on the
last day of your severance pay period.


CIC Severance Plan means the Sprint Nextel Corporation Change in Control Plan,
as it may be amended from time to time, or any successor plan. CIC Severance
Protection Period is defined in the Plan. It means the time period commencing on
the date of the first occurrence of a Change in Control and continuing until the
earlier of (i) the 18-month anniversary of such date or (ii) the Participant's
death.


Six-Month Payment Delay is defined in the Plan to mean the required delay in
payment to a Participant who is a “specified employee” of amounts subject to
paragraph 409A of the Internal Revenue Code (the “Code”) that are paid upon
Separation from Service.


5. Dividends
If cash dividends are paid on the Common Stock underlying RSUs you hold on the
dividend record date, you will receive a cash payment equal to the amount of the
dividend that would be paid on such Common Stock as soon as practicable after
the Delivery Date but in no event later than 45 days after such date.


If non-cash dividends are paid on the Common Stock underlying your RSUs, the
Compensation Committee, in its sole discretion, may (1) adjust the RSUs as
described in paragraph 10 of this Award Agreement, or (2) provide for
distribution of the property distributed in the non-cash dividend. If the
Compensation Committee provides for distribution of the non-cash dividend, and
you hold the RSUs on the dividend record date, your vesting and delivery dates
for the property distributed on the Common Stock underlying your RSUs will be
the same as those dates for the RSUs.


6. Delivery Date; Market Value Per Share
The Delivery Date (the date as of which we distribute the Common Stock
underlying the Outstanding RSUs to you) is the Vesting Date, or the day after
the Six-Month Payment Delay if that delay applies to your RSUs. We calculate
your taxable income on the Delivery Date using




--------------------------------------------------------------------------------




the Market Value Per Share on the immediately preceding trading day, but we use
the average of the high and low reported prices of our Common Stock instead of
the closing price. We will distribute the Common Stock underlying the
Outstanding RSUs, as soon as practicable after the Delivery Date, but in no
event later than 45 days after the Delivery Date.


7. Transfer of your RSUs and Designation of Beneficiaries
Your RSUs represent a contract between Sprint Nextel and you, and your rights
under the contract are not assignable to any other party during your lifetime.
Upon your death, shares of Common Stock underlying your RSUs will be delivered
in accordance with the terms of the Award to any beneficiaries you name in a
beneficiary designation or, if you make no designation, to your estate.


8. Plan Terms
All capitalized terms used in this Award Agreement that are not defined in this
Award Agreement have the same meaning as those terms have in the Plan. The terms
of the Plan are hereby incorporated by this reference. The Plan is available
online at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.


9. Adjustment
In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation, spin-off,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.


10. Amendment; Discretionary Nature of Plan
This Award Agreement is subject to the terms of the Plan, as may be amended from
time to time, except that the Award which is the subject of this Award Agreement
may not be materially impaired by any amendment or termination of the Plan
approved after the Date of Grant without your written consent. You acknowledge
and agree that the Plan is discretionary in nature and may be amended,
cancelled, or terminated by us, in our sole discretion, at any time. The grant
of RSUs under the Plan is a one-time benefit and does not create any contractual
or other right to receive a grant of RSUs, other types of grants under the Plan,
or benefits in lieu of such grants in the future. Future grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the timing
of any grant, the number of RSUs granted, the payment of dividend equivalents,
and vesting provisions.


11. Data Privacy
By entering into this agreement, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of the RSUs and the administration of
the Plan; (ii) waive any data privacy rights you may have with respect




--------------------------------------------------------------------------------




to such information; and (iii) authorize us to store and transmit such
information in electronic form.


12. Governing Law
This Award Agreement will be governed by the laws of the State of Kansas. No
shares of Common Stock will be delivered to you upon the vesting of the RSUs
unless counsel for the Company is satisfied that such delivery will be in
compliance with all applicable laws.


13. Severability
The various provisions of this Award Agreement are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.


14. Taxes
You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the issuance of the Common Stock on vesting of RSUs. The
Company is authorized to deduct the amount of the tax withholding from the
amount payable to you upon settlement of the RSUs. We will withhold from the
total number of shares of Common Stock you are to receive a number of shares the
value of which is sufficient to satisfy any such withholding obligation at the
minimum applicable withholding rate. In addition, if you become subject to FICA
or Medicare tax, but you are not yet entitled to delivery of the shares of
Common Stock underlying the RSUs, you hereby authorize us to withhold the
resulting FICA or Medicare tax from other income payable to you.
15. Entire Agreement
You hereby acknowledge that you have read the 2007 Omnibus Incentive Plan
Information Statement dated April 2010 (the “Information Statement”) available
at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.
To the extent not inconsistent with the provisions of this Award Agreement, the
terms of the Information Statement and the Plan are hereby incorporated by
reference. This Award Agreement, along with the Information Statement and the
Plan, contain the entire understanding of the parties.


ACCEPTED:    
 
Sprint Nextel Corporation
 
 
 
 
 
 
 
 
 
/s/ William Malloy
 
By: /s/ Sandra Price
William Malloy
 
 





This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933






